DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Taiwan:  TW 107135859 and TW 107127704.  The Petition filed under 37 CFR 1.55(f) was granted by the Office of Petitions on 3/30/2022.  Accordingly, Applicant has met the conditions of claiming foreign priority to these applications.

Specification
3.	The objections to the abstract are withdrawn in view of the corrections filed on 9/14/2021 which are accepted by the Examiner.
	The objections to the specification are withdrawn in view of the corrections filed on 9/14/2021 which are accepted by the Examiner.

Drawings
4.	The objections to the drawings are withdrawn in view of the replacement sheets filed 9/14/2021 which are accepted by the Examiner.

Claim Objections
5.	The objections to claims 1, 2, 5-7, 16-17, and 19 are withdrawn in view of the corrections made.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1, and thus dependent claims 2-3, 5-6, and 8-15, and claim 6, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended as reproduced below in part with emphasis added by the Examiner via additional underlining:

    PNG
    media_image1.png
    283
    634
    media_image1.png
    Greyscale

The language does not exist within the written description, and the drawings do not appear to support the feature claimed.   Applicant does not make clear where support is drawn for the “disposed completely” feature as the only explanation of support for the amendments is that “Support for the amendments may be found at least, for example, in the original claims” (Remarks filed 9/14/2021, page 10).  The original claims do not recite such a feature.  The word “completely” does not appear in the written description.  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
	Given the feature is not found within the original claims as alleged or the written description, a further analysis follows with respect to the drawings is provided which also do not appear to support the feature.  Fig. 3 of the instant application is reproduced below with added circles:

    PNG
    media_image2.png
    666
    494
    media_image2.png
    Greyscale

There is a first patterned conductive layer 16 (16a, 16b, 16c) disposed on a first surface 12s of a first insulation layer 12, and a second patterned conductive layer 18 (18a, 18b) disposed on a second surface 14s of a second insulation layer 14.  It is not clear how either of the first or second patterned conductive layers 16, 18 is disposed completely on the first and second surfaces 12s, 14s, respectively, given the gaps (see added circles above to Fig. 3) that exist between the segmented/patterned portions of each layer 16, 18.  In other words, it is not clear how the layers 16, 18 are disposed completely on the surfaces 12s, 14s as there exist gaps as circled above such that the layers 16, 18 do not exist at portions of the surfaces 12s, 14s, respectively, and are thus not disposed completely on surfaces 12s, 14s.  Accordingly, it is not clear how the feature is supported by the drawings or any other portion of the instant application.
	Additionally, the feature is problematic for claim 6 (dependent on claim 5) which requires that the claimed first conductive lead 24 and second conductive lead 26 are formed integrally with the first and/or second patterned conductive layer 24, 26.  As circled below, in the embodiment where the leads 24, 26 are integrally formed with the first and/or second patterned conductive layer 16, 18, it is not clear how the “disposed completely on” feature is met given the integral lead portions of layers 16, 18 are exposed outside of layers 16, 18 and not completely on layers 16, 18:

    PNG
    media_image3.png
    661
    496
    media_image3.png
    Greyscale

Appropriate correction and/or explanation is required.  It is noted that if there is an alternative interpretation of “disposed completely on” not understood by the Examiner, then the claim would be subject to a rejection under 35 U.S.C. 112(b)/second paragraph as being indefinite as there would two interpretations of the amended feature such that the required structure and meets and bounds of the claim are not clear rendering the claim indefinite.  
8.	The rejections of claim 1, and thus dependent claims 2-19, claim 2, and thus dependent claims 3, 4, 11-13, and 18-19, claim 3, and thus dependent claims 4, 13, and 18-19, claim 4, and thus dependent claim 18, claim 7, claim 8, and thus dependent claims 14-15 claim 9-10, claim 11, and thus dependent claim 12, claims 12-13, claim 14, and thus dependent claim 15, claim 18, claim 19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the corrections filed.

Prior Art Rejection
9.	Per MPEP § 2143.03:
When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

The claim is evaluated for all structure claimed including the “disposed completely on” feature.  It is not clear how the “completely” on feature can be met in conjunction with the layers being described as patterned.  Accordingly, for compact prosecution purposes in terms of prior art application, what will be applied will be prior art illustrating the same structure shown in the drawings w/r/t to how the first and second conductive layers are respectively disposed on the first and second insulation layers.

Claim Rejections - 35 USC § 102
10.	The rejection of claims 1, 5, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Mailley et al. (US 2012/0021268) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.
	
Claim Rejections - 35 USC § 103
11.	Claims 1-2, 5-6, and 8-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boufnichel (US 2019/0237717) in view of Williams et al. (US 5,254,415).
	Regarding claim 1, Boufnichel teaches a horizontal composite electricity supply element group (Fig. 1, 3, 4I), comprising: 
a first insulation layer 103b; 
a second insulation layer 105b, disposed opposed to said first insulation layer 103b; 
a first patterned conductive layer 103a, disposed completely* on a first surface of said first insulation layer 103b [*compare instant application drawing to configuration of Boufnichel]; 
a second patterned conductive layer 105a, disposed completely* on a second surface of said second insulation layer 105b [*compare instant application drawing to configuration of Boufnichel], and opposed to said first patterned conductive layer 103a; and 
a plurality of electricity supply element groups 101, arranged side by side and sandwiched between said first insulation layer 103b and said second insulation layer 105b, connected electrically via said first patterned conductive layer 103a and said second patterned conductive layer 105a, to form series and/or parallel connections (Fig. 3 and Fig. 1, respectively); 
wherein each of said electricity supply element groups 101 is formed by an electricity supply element 101, and each of said electricity supply elements 101 includes a first current collecting layer 403e (Fig. 4I; P37, 39, 54) and a second current collecting layer 403a (Fig. 4I; P37, 39, 54) that respectively directly contact said first patterned conductive layer 103a and second patterned conductive layer 105a to form electrical connections (Fig. 1-4; P37-70; not limited to entire disclosure).
Boufnichel is deficient with respect to teaching that each of said electricity supply element groups 101 is formed by a plurality of electricity supply elements 101 that each include the structure detailed above.  The vertical stacking of individual unit battery cells (14A, 14B, …14N), each including a first current collector layer (30A, 30B, … 30N) and a second current collector (32A, 32B, …32N), wherein the current collector 30A and the current collecting layer 32N of two electricity supply elements (14A, 14N) on outermost sides of said electricity supply element group 10 to directly contact an upper terminal 16A or lower terminal 18 is a known construct and technique in the art as taught by Williams (Fig. 1; entire disclosure), wherein Williams teaches that the vertical stacking of multiple cells grouped face to face and electrically connected in series provides for a battery capable of very high current and energy density (C1/L29-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Williams of vertically stacking multiple cells (14A, 14B, …14N) grouped face to face, each including a first current collector layer (30A, 30B, … 30N) and a second current collector (32A, 32B, …32N), wherein the current collector 30A and the current collecting layer 32N of two electricity supply elements (14A, 14N) on outermost sides of said electricity supply element group 10 to directly contact upper terminal 16A or lower terminal 18 to the construct of Boufnichel such that each group 101 is formed by a plurality of vertically stacked electricity supply elements (101A, 101B, …101N) in the construct of Williams such that each includes a first current collecting layer (403eA, 403eB, ….403eN) and a second current collecting layer (403aA, 403aB, ….403aN) with said first current collecting layer 403eA or said second current collecting layer 403aN of two electricity supply elements (101A, 101N) on outermost sides of said electricity supply element group directly contacting said first patterned conductive layer 103a or said second patterned conductive layer 105a to form electrical connections in order to provide the predictable results as taught by Williams of providing for a battery capable of very high current and energy density (C1/L29-32).  The use of a known technique to improve similar devices in the same way supports a conclusion of obviousness (MPEP § 2143, Exemplary Rationale C; see also Rationale D).
Regarding claim 2, each of Boufnichel and Williams teaches wherein each of said electricity supply elements (101A, 101B, …101N or 14A, 14B, ….14C) is an independent and complete module; electrolyte systems of said electricity supply elements are not circulated with each other (Boufnichel seals the sides of each element 101 with insulating adhesive layers 103c, 105c  and passivation layer 407 (Fig. 1, 4I) and Williams seals the sides with curled current collector edges and sealant 36, 38) such that no chemical reaction occurs between adjacent electricity supply elements except for charge transferring (entire disclosure of each).
Regarding claim 5, Boufnichel teaches the horizontal composite electricity supply further comprising a first conductive lead (portion where V+ is connected) and a second conductive lead (portion where V- is connected) connected electrically to said first patterned conductive layer 103a and second patterned conductive layer 105a, respectively (P43; Figs. 1A & 3).
Regarding claim 6, Boufnichel teaches wherein said first conductive lead and said second conductive lead are formed integrally with said first patterned conductive layer 103a and/or said second patterned conductive 105a layer as illustrated in Figs. 1A & 3 (P43; Figs. 1A & 3).
Regarding claim 8, Boufnichel teaches the horizontal composite electricity supply element group of claim 1, further comprising heat dissipation channels (see Fig. 4I in which channels exist to the left and right of each element 101 between passivation layer 407 and adhesive layers 105c/103c, wherein said channels intrinsically are capable of dissipating heat emanation from elements 101) and are disposed between respective adjacent electricity supply element groups (Fig. 1A, 3, 4I).  
Regarding claim 9, Boufnichel teaches wherein a plurality of positioning members (layers 103c and/or 105c; and/or passivation layer 407) are formed on surfaces of said first insulation layer 103b and/or said second insulation layer 1-5b facing said electricity supply elements 101, and said 7Application No.: 16/535,204Docket No.: GEM-176-2Aplurality of positioning members (103c and/or 105c and/or 407) are exposed outside said first patterned conductive layer 103a or said second patterned conductive layer 105a to limit a location of said electricity supply element group (Fig. 4I).
Regarding claim 10, Boufnichel teaches wherein said electrolyte systems are selected from the group consisting of gel state, liquid state, pseudo solid state, solid state or combinations thereof (P54 teaches electrolyte layer is LiPON which is a solid state electrolyte system).
Regarding claim 11, Boufnichel as modified by Williams teaches wherein within each of said electricity supply element groups (Boufnichel: 101A, 101B, …101N; Williams: 14A, 14B, …14N), said first current collecting layer (Boufnichel: 403eA, 403eB, …403eN; Williams: 30A, 30B, …30N) or said second current collecting layer (Boufnichel:  403aA, 403aB, …403aN; Williams: 32A, 32B, …32N) of each of said electricity supply elements directly contacts said second current collecting layer or said first current collecting layer of the adjacent electricity supply element to form an electrical connection (Fig. 1 construct of Williams as applied to Boufnichel- see rejection of claim 1 above).
Regarding claim 12, Boufnichel as modified by Williams teaches wherein said plurality of electricity supply elements (Boufnichel: 101A, 101B, …101N; Williams: 14A, 14B, …14N) are formed to be serially connected (Williams:  C1/L29-31) via said first current collecting layer (Boufnichel: 403eA, 403eB, …403eN; Williams: 30A, 30B, …30N) and said second current collecting layer (Boufnichel:  403aA, 403aB, …403aN; Williams: 32A, 32B, …32N) with different polarities mutually contacting (Fig. 1 construct of Williams as applied to Boufnichel- see rejection of claim 1 above).
Regarding claims 14 and 15, Boufnichel teaches the horizontal composite electricity supply element group of claim 1, further comprising heat dissipation channels (see Fig. 4I in which channels exist to the left and right of each element 101 between passivation layer 407 and adhesive layers 105c/103c, wherein said channels intrinsically are capable of dissipating heat emanation from elements 101) and are disposed between respective adjacent electricity supply element groups (Fig. 1A, 3, 4I).  
The entire process of constructing the horizontal composite electricity supply element group is detailed and illustrated in Figs. 4A-4I, wherein the method of making does not include any step of vacuum such that there is intrinsically a fluid (gas) in said heat dissipation channels.  
A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boufnichel (US 2019/0237717) in view of Williams et al. (US 5,254,415) as applied to at least claims 1 and 2 above, and further in view of Fujiki et al. (US 2016/0049646).
Regarding claim 3, Boufnichel teaches wherein each of said electricity supply elements comprises: 
a package layer, (103c and/or 105c; and/or passivation layer 407) disposed between said first current collecting layer 403a and said second current collecting layer 403e for forming a sealed space (Fig. 4I); 
a first active material layer 403d, disposed in said sealed space and connected electrically to said first current collecting layer 403e (P54, Fig. 4I); 
a second active material layer 403b, disposed in said sealed space and connected electrically to said second current collecting layer 403a (P54, Fig. 4I); and
an isolation layer 403c (exemplified by solid electrolyte LiPON), disposed in said sealed space, and sandwiched between said first active material layer 403d and said second active material layer 403b (P54, Fig. 4I).
Boufnichel fails to teach “and said electrolyte system, disposed in said first active material layer and said second active material layer” as claimed.   It is a well known technique to provide each of the anode and cathode layers (“first and second” material layers) with the solid electrolyte material used as the “isolation layer” as claimed as taught by Fujiki (P35) in order that an area of the interface between the given active material and the solid electrolyte may be increased (Fujiki:  P35), as well as to provide the predictable results of increased lithium ion conductivity abilities of the anode and cathode layers (“first and second” material layers).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Fujiki of adding solid electrolyte material to each of the anode and cathode layers to the first and second active material layers 403d, 403b of Boufnichel in order that an area of the interface between the given active material and the solid electrolyte may be increased (Fujiki:  P35), as well as to provide the predictable results of increased lithium ion conductivity abilities of the anode and cathode layers (“first and second” material layers).

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boufnichel (US 2019/0237717) in view of Williams et al. (US 5,254,415) and Fujiki et al. (US 2016/0049646) as applied to at least claim 8 above, and further in view of Yang et al. (CN 103187370) (machine translation provided).
Regarding claim 13, Boufnichel teaches said package layer includes two insulating adhesive layers 103c, 105c stacked one on top the other (Fig. 4I; P38), but fails to disclose the specific construct of:  “…a silicone layer and two modified silicone layers on both sides of said silicone layer, wherein the modified 8Application No.: 16/535,204Docket No.: GEM-176-2A silicone layers are modified by adjusting a ratio of addition and condensation silicone for gluing different materials” as claimed.  
In an analogous field of endeavor, Yang teaches a package structure for sealing of an electronic module therein which includes a silicone layer 21 and two modified silicone layers 22, 23 on both sides of said silicone layer 21, wherein the modified silicone layers 22, 23 are modified by adjusting a ratio of addition and condensation silicone for gluing different materials (Fig. 3 as reproduced below; see last page; not limited to entire disclosure).

    PNG
    media_image4.png
    255
    378
    media_image4.png
    Greyscale

Fig. 3 of Yang
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known package structure (22, 21, 23) of Yang having the above detailed structure for the package layer (103c, 105c) of Boufnichel given Yang teaches the construct allows for greatly increasing the sealing and water-resistant effects of the packaging structure and allows for optimized sealing to the packaging structure 11, 12 (see last page; not limited to entire disclosure).  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP § 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

14.	Claims 14 and 15 are (alternatively) rejected under 35 U.S.C. 103 as being unpatentable over Boufnichel (US 2019/0237717) in view of Williams et al. (US 5,254,415) as applied to at least claims 1 and 8 above, and further in view of Semmens et al. (US 6,074,774).
Regarding claims 14 and 15, Boufnichel teaches wherein a fluid (gas) is intrinsically present in said heat dissipation channels (see rejection above).  Alternatively, Semmens teaches analogous art of a horizontal composite electricity supply element group including horizontal groups each having vertically stacked supply elements as shown below, wherein it is a known technique and construct to provide the channels disposed between respective adjacent electricity supply element groups with a substance that can undergo reversible physical change in state from solid to liquid that achieves the functions of stabilizing the groups under normal operating conditions while in the substance is in the solid state, and acting as a conductive heat transfer medium when overcharging occurs while the substance is in the liquid state (C4/L55-C5/L13; entire disclosure relied upon).


    PNG
    media_image5.png
    262
    579
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Semmens as detailed above with respect to the analogous heat dissipation channels to the construct of Boufnichel in order to provide the predictable results as taught by Semmens of stabilizing the groups under normal operating conditions while the added substance is in the solid state, and acting as a conductive heat transfer medium when overcharging occurs while the substance is in the liquid state (C4/L55-C5/L13).

Double Patenting
15.	The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/535,193 (=US 2020/0052000) is withdrawn in view of the amendments made in each application.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scherson WO (01/80338) (copy provided) teaches the following construct:
    PNG
    media_image6.png
    504
    779
    media_image6.png
    Greyscale

	Kim et al. (US 2017/0040582) teaches the following construct:

    PNG
    media_image7.png
    209
    533
    media_image7.png
    Greyscale

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729